Citation Nr: 1340684	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for chronic headaches, residuals of a concussion?

2. What evaluation is warranted for residuals of a sprained right second toe? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office in Cleveland, Ohio.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In March 2009, the Veteran testified before the undersigned at the Pittsburgh, Pennsylvania Regional Office.  A transcript of that hearing is of record.

In October 2009 and February 2012, the Board, in pertinent part, remanded the issues of entitlement to initial compensable ratings for residuals of a concussion, and a sprained right second toe for further development.  In May 2013, the Board remanded the issues again for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial compensable rating for residuals of a sprained right second toe.  When this issue was previously before the Board in October 2009, it was determined that further development was needed to include affording the Veteran an orthopedic examination to determine the nature and severity of his right second toe disorder.  The Veteran was afforded an orthopedic examination in accordance with the remand instructions in April 2010; however, the VA examiner did not examine the right second toe.  In accordance with the May 2013 Board remand, the Veteran was scheduled for another VA examination in July 2013.  The Veteran presented for the VA examination and x rays were conducted.  The examiner, however, was called away to perform emergency surgery and the completion of the examination was reportedly rescheduled for August 2013.  The record indicates that the Veteran failed to report for the August 2013 examination.  

Although the record indicates that the Veteran's examination was rescheduled in person, the Board cannot determine the circumstances surrounding the rescheduling of the examination.  It is clear that the Veteran wants to participate in the development of his claim as he has presented for his previously scheduled examinations.  It is no fault of his own that his most recent examination could not be conducted.  Accordingly, this matter must again be remanded so that the Veteran can be properly scheduled for his VA orthopedic examination.  

Regarding the question of entitlement to a higher rating for chronic headaches, residuals of a concussion, the Board notes that the Veteran was afforded two VA examinations in July 2013.  The examiner was asked to specifically address the head traumas incurred by the Veteran prior to and after his military service and, if possible, to determine the extent to which any current disability is due to post-service injuries.  During this examination, the examiner noted that a definitive statement regarding the extent to which each head trauma contributed to the Veteran's symptoms was not feasible.  The examiner then, however, noted that the Veteran was involved with workers compensation around the same time he reported suffering another concussion related to service and that he was involved in an October 2012 motorcycle crash.  These records were unavailable according to the examiner.  The examiner then stated that obtaining these medical records might shed some light on the relative contributions of these various injuries.  

As the record shows the existence of treatment records that may aid in the development of the Veteran's claim, remand is required to attempt to locate and associate with the file the records pertaining to the nature and extent of the appellant's disorder.  If the records are obtained and associated with the file, an addendum opinion should be rendered which takes into account the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file the appellant's workers compensation records and records pertaining to his October 2012 motorcycle crash.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If the records identified above are located and associated with the file, obtain an addendum opinion from the July 2013 neurologist.  After review the additional evidence the neurologist must opine whether any of the findings from his July 2013 VA examination have changed in light of this review.  The neurologist must, to the extent feasible, attempt to differentiate the degree of disability caused by any in-service head injury from any preservice or postservice injury.  If the examiner is unable to differentiate the pathology, that fact should be noted and explained why differentiation is not possible.  A fully reasoned rationale must be provided for any opinion offered.  If the neurologist determines that another examination is warranted, the RO should arrange for the Veteran to undergo a VA examination in accordance with the directives set forth in the prior remands.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The claims folder, access to Virtual VA and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating foot disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his right second toe disorder.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected extremity.

If the Veteran does not report for the scheduled examination, obtain an opinion from an orthopedic examiner.  After review of the July 2013 x rays and claims file, if possible, the examiner should address whether there is malunion and/or nonunion of the tarsal or metatarsal bones and if so what degree.  A fully reasoned rationale must be provided for any opinion offered.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


